                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:17CR303

       vs.
                                                                     ORDER
GREG REICHERT

                     Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[48]. Counsel seeks additional time to find a mutually acceptable resolution short of trial. For
good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [48] is
granted as follows:

       1. The jury trial now set for March 12, 2019, is continued to April 23, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and April 23, 2019,
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned.

       Dated this 8th day of March 2019.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge
